United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Farmington, MI, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0589
Issued: May 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 25, 2018 appellant filed a timely appeal from a November 30, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish disability
commencing September 13, 2017 causally related to the accepted July 30, 2017 employment
injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the November 30, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 1, 2017 appellant, then a 35-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on July 30, 2017, she injured her upper back and both sides of her neck
and shoulders when she lifted a package while in the performance of duty.
In an August 4, 2017 work activity status note and attending physician’s report (Form CA20), Dr. Anna Jonascu-Devine, Board-certified in emergency medicine, related that on July 30,
2017 appellant sustained an upper back injury when she lifted a wooden flat bed and felt pain in
her upper back and sides of the neck. She noted examination findings and diagnosed bilateral
trapezius strain and thoracic strain. Dr. Jonascu-Devine also indicated that appellant could return
to limited duty with restrictions of occasional lifting, pushing, and pulling up to 10 pounds up to
three hours per day and no reaching above the shoulders. She completed a duty status report (Form
CA-17) with the specified restrictions.
On August 4, 2017 appellant accepted a full-time modified city carrier assistant position.
By decision dated September 11, 2017, OWCP accepted appellant’s claim for: strain of
other muscles, fascia, and tendons at shoulder and upper arm level, right arm, initial encounter;
strain of other muscles, fascia, and tendons at shoulder and upper arm level, left arm, initial
encounter; and strain of muscle, fascia, and tendon at neck level, initial encounter.
On October 25, 2017 appellant filed a claim for wage-loss compensation (Form CA-7) for
the period September 13 through October 13, 2017. On the reverse side of the Form CA-7 the
employing establishment reported that appellant had no hours in the system and that it therefore
could not verify her hours. On the time analysis form (Form CA-7a) appellant indicated that she
was not claiming any hours for the period September 13 to October 13, 2017.
By letter dated October 27, 2017, OWCP advised appellant that her Form CA-7 was
incomplete and requested that she resubmit the form which specifically set forth the hours that
were claimed.
On October 30, 2017 appellant filed another Form CA-7 claiming wage-loss compensation
for the period September 14 through October 27, 2017. On the reverse side of the claim form the
employing establishment reported that appellant stopped work on July 31, 2017 and received
continuation of pay (COP) until September 13, 2017. It indicated that appellant was in a leave
without pay (LWOP) status from September 14 through 27, 2017 and had claimed 256 hours.
Appellant continued to file additional CA-7 forms claiming wage-loss compensation for total
disability.
OWCP received handwritten work status notes by Dr. William Gonte, Board-certified in
sports medicine and internal medicine. In an August 25, 2017 note, Dr. Gonte related that
appellant was unable to work until August 28, 2017. He also completed a duty status report (Form
CA-17) indicating that appellant could return to work with specified restrictions. In an October 3,
2017 note, Dr. Gonte recounted that appellant was unable to work from September 13 to
November 1, 2013 due to her current medical conditions of cervical radiculitis and shoulder and
thoracic strains.

2

By letter dated October 31, 2017, OWCP informed appellant of the type of evidence
needed to support her wage-loss compensation claims for total disability. It afforded her 30 days
to submit additional evidence.
On October 31, 2017 appellant telephoned OWCP and asserted that she had been totally
disabled no work being available. She explained that she signed a job offer, but the offer was
rescinded. In a claim note (Form CA-110) of that same date an OWCP claims examiner indicated
that she had left a message for the employing establishment to verify if it had work available for
appellant based on her restrictions.
Appellant again telephoned OWCP on October 31, 2017. She explained that the first day
she had missed work was on July 31, 2017 and then again on August 1, 2017 she had a scheduled
day off. Appellant recounted that on August 4, 2017 she returned to work on a job offer and then
missed intermittent time for medical appointments during the COP period. She indicated that she
missed the dates for the period August 25 to 28, 2017 completely and returned to work with
intermittent time lost through September 13, 2017. Appellant reported that she was taken off work
for total disability by Dr. Gonte on September 13, 2017.
OWCP received an August 10, 2017 work status note by Ron Dobrzynski, a certified
physician assistant. Mr. Dobrzynski indicated that: appellant could return to work with specified
restrictions of occasionally lifting, pushing, and pulling up to five pounds for up to three hours a
day; no reaching above the shoulders; and changing positions periodically to relieve discomfort.
By decision dated November 30, 2017, OWCP denied appellant’s claim for compensation
beginning September 14, 2017, finding that the evidence of record was insufficient to establish
that she was disabled as a result of her employment-related conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence.3 For each period of disability
claimed, the employee has the burden of proof to establish that he or she was disabled from work
as a result of the accepted employment injury.4 Whether a particular injury causes an employee to
become disabled from work, and the duration of that disability, are medical issues that must be
proven by a preponderance of probative and reliable medical opinion evidence.5
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
3

See D.W., Docket No. 18-0644 (issued November 15, 2018).

4

Id.

5

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

3

of injury, has no disability as that term is used in FECA.6 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proven by a preponderance of the reliable, probative, and substantial medical
evidence.7
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.8 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
incident. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.9 Neither the mere fact that a disease
or condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.10
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence directly addressing the specific dates of disability for which compensation is
claimed. To do so, would essentially allow an employee to self-certify their disability and
entitlement to compensation.11
ANALYSIS
The Board finds that this case is not in posture for a decision.
OWCP accepted appellant’s traumatic injury claim for bilateral shoulder and neck strains.
Appellant filed several claims for wage-loss compensation for total disability beginning
September 13, 2017. She continued to file wage-loss compensation claims. On October 31, 2017
appellant contacted OWCP by telephone and asserted that there was no work available within her
restrictions. She recounted that she had signed a job offer, but the offer was rescinded. According
to another claim note (Form CA-110), appellant telephoned OWCP again and explained that after
the July 31, 2017 employment injury she had returned to modified-duty work on August 4, 2017.
She related that she missed work again from August 25 to 28, 2017 and returned to work with
intermittent time lost until September 13, 2017. Appellant alleged that her treating physician
placed her on total disability from work on September 13, 2017.

6

Id.

7

T.O., Docket No. 17-1177 (issued November 2, 2018).

8

D.W., Docket No. 18-0644 (issued November 15, 2018).

9

C.B., Docket No. 18-0633 (issued November 16, 2018).

10

Supra note 8.

11

See B.K., Docket No. 18-0386 (issued September 14, 2018).

4

The Board finds that the record contains conflicting information from appellant regarding
whether she is claiming a recurrence of disability because there was no work available or because
Dr. Gonte placed her on total disability. As OWCP’s regulations allow for appellant to establish
a recurrence of disability under either scenario, the evidence of record must contain accurate
information regarding appellant’s claim. The Board, therefore, finds that due to the factual
inconsistencies in the record it is unable to determine whether appellant was unable to work her
August 4, 2017 modified-duty position beginning September 13, 2017.12
Furthermore, the record indicates that on October 31, 2017 an OWCP claims examiner
telephoned the employing establishment and left a message for it to verify appellant’s work status.
There is no evidence of record demonstrating that OWCP received responsive information from
the employing establishment regarding appellant’s work status beginning on September 13, 2017.
It is well established that proceedings under FECA are not adversarial in nature and, while the
employee has the burden to establish entitlement to compensation, OWCP shares responsibility in
the development of the evidence.13 Once OWCP undertook development of the evidence by
requesting additional information from the employing establishment, it had a duty to secure
appropriate information addressing the relevant issues.14 Accurate information regarding
appellant’s work status and the availability of the August 4, 2017 modified-duty position is
essential to determine whether she sustained a recurrence of disability beginning on
September 13, 2017. The Board notes that this evidence is of the character normally obtained by
the employing establishment and is more readily accessible to OWCP than to appellant.15
Upon remand, OWCP should request that the employing establishment furnish
documentation regarding appellant’s work status for the applicable period with specific
information regarding the days and hours work was made available, to be followed by a de novo
decision on the issue of disability claimed for this period.16
CONCLUSION
The Board finds that this case is not in posture for decision.

12

See J.G., Docket No. 17-0910 (issued August 28, 2017); M.A., Docket No. 16-1602 (issued May 22, 2017).

13

Donald R. Gervais, 57 ECAB 281, 286 (2005); William J. Cantrell, 34 ECAB 1233, 1237 (1983).

14

Peter C. Belkind, 56 ECAB 580 (2005); Ayanle A. Hashi, 56 ECAB 234 (2004).

15

J.T., Docket No. 15-1133 (issued December 21, 2015); J.S., Docket No. 15-1006 (issued October 9, 2015).

16

See T.L., Docket No. 17-1391 (issued July 3, 2018).

5

ORDER
IT IS HEREBY ORDERED THAT the November 30, 2017 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: May 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

